UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7540


JOSEPH WITCHARD,

                    Petitioner - Appellant,

             v.

BRYAN M. ANTONELLI, Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. Henry M. Herlong, Jr., Senior District Judge. (8:18-cv-01236-HMH)


Submitted: February 26, 2019                                      Decided: March 1, 2019


Before KING, THACKER, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Witchard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Joseph Witchard, a federal prisoner, appeals both the district court’s order denying

his Fed. R. Civ. P. 60(b)(4) motion seeking relief from the dismissal without prejudice of

his 28 U.S.C. § 2241 (2012) petition and the court’s text order denying reconsideration.

We have reviewed the record and find no reversible error. See Wilkins v. Montgomery,

751 F.3d 214, 220 (4th Cir. 2014) (reviewing denial of Fed. R. Civ. P. 59(e) relief for

abuse of discretion); Wendt v. Leonard, 431 F.3d 410, 412 (4th Cir. 2005) (reviewing

denial of Rule 60(b)(4) motion de novo). Witchard’s postjudgment motions failed to

establish any valid basis for relief from the underlying orders they sought to challenge.

See United States v. Welsh, 879 F.3d 530, 533-34 (4th Cir. 2018) (discussing grounds for

Rule 60(b)(4) relief), petition for cert. filed, __ U.S.L.W. __ (U.S. Oct. 16, 2018) (No.

18-6374); Robinson v. Wix Filtration Corp., 599 F.3d 403, 407 (4th Cir. 2010)

(discussing grounds for Rule 59(e) relief). Nor did they call into question the district

court’s dispositive ruling that it lacked subject matter jurisdiction over Witchard’s § 2241

petition, which this court previously affirmed. See Witchard v. Antonelli, 736 F. App’x

54 (4th Cir. 2018) (No. 18-6785), cert. denied, __ S. Ct. __, 2019 WL 113419 (U.S. Jan.

7, 2019) (No. 18-6720).

       Accordingly, although we grant leave to proceed in forma pauperis, we affirm the

district court’s orders. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                               AFFIRMED

                                             2